Title: To John Adams from Ward Nicholas Boylston, 16 July 1819
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin And  kind Friend
					Princeton July 16th 1819
				
				We return’d to this place the Day after we had the pleasure of seeing you at Quincey—I have seized upon every moment of leisure since to reperuse your discourses on Davila, and Letters written at Amsterdam—from both I daily derive more information and pleasure than from any thing on those subjects publish’d before, or since the Revolution,—in so much that I am astonish’d at my own stupidity in not haveing made the request at that time (which I fully intended,) and now beg to urge—which is, that you will allow me to collect such of your publications, or other writings upon that Eventfull period, as you woud deem proper to be continued to posterity: which I mean to have elegantly bound in Morrocco, and deposited in the Library I contemplate will, at some not far distant period; be Erected at Cambridge; from the accumulating fund I have more than 19 years since establish’d at that University and when I shall direct a Niche to be reserved For that purpose—You must not my Dear Friend, refuse me this token of your affection—it is a record due to you; a tribute to your Family, a source from whence, a gratefull Nation will draw those testimonials of the debt they owe you, and transmit them with the Imperishable Epocha from which they    emanated, to their children’s children, & they again to theirs—When envy and party spirit will be buried wth. our Dust, and triumphant truth & true patriotism will revere their worth and yours—  I always feel an inward, and Constant delight in the  hours I have been permited to enjoy in your society; and if I have not returned home better, (which I ought to be) I have always returned wiser from every meetingI have received a very kind Letter from Mr Secretary Adams a few days since. I do not wish to rob you of a moment of his time, in his intended visit to you next month, but it wou’d be conferring the greatest favor on us, if on his return he, & Mrs Adams, cou’d deviate a little out of the post Road to Washington and pass a few days, with us here— Mrs Boylston desires her best respects and regards to you, and kind remembrances in union  with mine to Judge—Mrs  Adams Miss Smith & yr. family—And ever consider me /  My Dear Cousin / Your affectionate Relative /  And Sincere Friend
				
					Ward Nichs Boylston
				
				
			